ALMOST FAMILY, INC. AND SUBSIDIARIES Exhibit 99.2 RESULTS OF OPERATIONS - QUARTERLY DATA FOR DECEMBER 31, 2014, 2 (UNAUDITED) (Dollars and share data in thousands) 2014 Quarters 2013 Quarters 2012 Quarters DEC SEP JUN MAR DEC SEP JUN MAR DEC SEP JUN MAR Home Health Operations Net service revenues: Visiting Nurse $ Personal Care Operating income before corporate expenses: Visiting Nurse Personal Care Healthcare Innovations Revenue - Operating (loss) income before noncontrolling interest ) - Corporate expenses Deal, transition and other ) 11 82 Operating income Interest expense, net ) Income tax expense ) Net income from continuing operations $ Adjusted EBITDA from home health operations (1) $ Adjusted earnings from home health operations (1) $ Effective tax rate % Home Health Operations % of Revenue Net service revenues: Visiting Nurse % Personal Care % Operating (loss) income before corporate expenses: Visiting Nurse % Personal Care % Healthcare Innovations % of Revenue Revenue % NM NM NM NM NM NM NM Operating income before noncontrolling interest NM NM NM NM NM NM NM NM NM NM NM NM Corporate expenses % Deal, transition and other -0.6 % Operating income % Interest expense, net -0.3
